UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6568


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER T. GLOVER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:14-cr-00727-RMG-15; 2:19-cv-
02642-RMG)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher T. Glover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher T. Glover seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2255 motion. See Whiteside v. United States, 775 F.3d 180, 182-

83 (4th Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-year statute

of limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

§ 2255(f)). The order is not appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Glover has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We deny Glover’s motion to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2